Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "substantially" in claim 1, line 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Accordingly, the examiner cannot determine the metes and bounds of the presently claimed invention as defined by claim 1.
In order to provide an initial examination and search the examiner will interpret “substantially” to encompass sizes differing by a multiplying/dividing factor of 5.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (U.S. Patent Application Publication 2013/0237970) in view of Case Law.

Regarding claims 1 and 21, Summers et al. disclose a system comprising:
A laser (“femtosecond laser” 102, [0075] and figure 1H) configured to generate femtosecond pulsed laser beam;
an XY-stage (“scanning mirrors driven by galvanometers,” see [0059] and figure 1H) and a Z-stage (“Scanning along the third dimension, i.e., moving the focal plane along an optical axis (e.g., the z-axis), may be achieved by moving the focusing objective, or one or more lenses within the focusing objective, along the optical axis,” see [0059] and figure 1H) configured to deflect the to deflect the pulsed laser beam; and
a controller (““computer’/’ processor” 22, see [0051]-[0053] and figures 1H, 2-3, and 3A) configured to:
control the laser to generate a femtosecond laser pulse (“computer’/” processor” 22, see [0051]-[0053] and figures 1H, 2-3, and 3A); and
control the XY-stage and Z-stage to deflect the laser beam in an incision scanning pattern (see [0019], [0049], [0054], [0056], [0101], and [0103]) in an epithelium layer and a stromal layer of a cornea of the eye of the patient so as to form a lenticule which is defined by an anterior surface of the cornea and the incision scanning pattern in the epithelium layer and the stromal layer (see [0050], [0064], [0114] and figures 1D, 13A, and 13B) and which is separated from underlying and surrounding portions of the cornea,
wherein the lenticule comprises both a stromal portion shaped to affect a refractive property of the eye of the patient and an epithelial portion overlaying the stromal portion, the stromal portion having a non-uniform thickness, wherein both the stromal portion and the epithelial portion of the lenticule are separated from the underlying and surrounding portions of the cornea (see [0050], [0064], [0114] and figures 1D (claim 21), 13A, and 13B).
Summers et al. fail to disclose “both top and bottom surfaces of the epithelial portion have sizes substantially equal to or smaller than a size of an upper surface of the stromal portion.”
However, where there is a limited universe of potential options, the selection of any particular option would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1962).  Therefore, since there are only three basic size ratios: 1) the top and bottom surfaces of the epithelial portion have sizes larger than a size of an upper surface of the stromal portion, 2) the top and bottom surfaces of the epithelial portion have sizes smaller than a size of an upper surface of the stromal portion, and 3) the top and bottom surfaces of the epithelial portion have sizes equal to a size of an upper surface of the stromal portion, it would have been obvious to one of ordinary skill in the art to modify the invention of Summers et al. to have a lenticule with the top and bottom surfaces of the epithelial portion have sizes less than or equal to a size of an upper surface of the stromal portion (within the incredibly large range posited in the 112 section above).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Summers et al., as taught by case law, to have a lenticule with the top and bottom surfaces of the epithelial portion have sizes less than or equal to a size of an upper surface of the stromal portion (within the incredibly large range posited in the 112 section above) in order to refractively treat the patient’s eye. 

Regarding claims 3-6, Summers et al. disclose the claimed invention see figures 1A-1E, 13A, and 13B.

Regarding claims 7-8, Summers et al. disclose the claimed invention via the incorporation by reference in [0057] and [0124] of Watanabe et al. (U.S. Patent Application Publication 2009/0247997), see Watanabe et al. [0032]. 

Regarding claims 9-10, Summers et al. disclose the claimed invention see figure 1D. The recitation of “one can remove both the stromal portion and epithelial portion from the eye with tweezers” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & . 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Summers et al. (U.S. Patent Application Publication 2013/0237970) as applied to claim 1 above, and further in view of Fu et al. (U.S. Patent Application Publication 2016/0374857). 

Regarding claim 2, Summers et al. show the invention above,
but fail to explicitly recite a resonant scanner. 
Like Summers et al., Fu et al. disclose both and system and method comprising using a femtosecond pulsed laser (see [0049]) to create lenticular incisions (see [0020], [0114], and claim 21) and teach providing the ultra-short pulsed laser system with a resonant scanner (“resonant scanner” 3, see [0054]) in order to generate “a fast scan line at a fixed resonant frequency,” and/or “produce a raster between 1 mm and 2 mm where a width of the scan line may be adjusted.” An additional benefit is that a “resonant scanner scans very fast and produces a one-dimensional scan that is, for example, a horizontal line.” 
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Summers et al., as taught by Fu et al., to provide the system with a resonant scanner in order to generate “a fast scan line at a fixed resonant frequency,” and/or “produce a raster between 1 mm and 2 mm where a width of the scan line may be adjusted.” An additional benefit is that a “resonant scanner scans very fast and produces a one-dimensional scan that is, for example, a horizontal line.”


Response to Arguments

Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive.
The examiner agrees with Applicant’s arguments regarding the anticipation rejections based on the Summers et al. prior art. However, the examiner strongly disagrees with nd paragraph from the bottom and ending on page 7, line 11 with regards to any obviousness rejection. Applicant’s summary of the Summers et al. prior art is focused on only one of the many embodiments disclosed.  Given the disclosure of Summers et al. highlighted in the above rejection (particularly, [0050], [0064] and figure 1D), it would have been obvious to one of ordinary skill in the art modify the invention of Summers et al. and make obvious the presently claimed invention.  This is even more particularly supported given 1) the breadth of the relative term “substantially” in light 2) of the limited universe of potential options rejection made above.
Applicant’s arguments with respect to claim 2 are rebutted as noted immediately above. 


Due to the RCE, this action is made non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792